Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 21 June 2021 wherein: claims 1, 3, 13, and 16 are amended; claim 15 is canceled; claim 17 is newly added; claims 1-14 and 16-17 are pending.

Response to Arguments
Applicant's arguments filed 21 June 2021 have been fully considered but they are not persuasive.

Regarding claims 1, 13, and 16, with reference to representative claim 1, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner acknowledges that neither Koehler (WO 2017/001294 A1; a copy is included with the Information Disclosure Statement filed 24 March 2020) nor Murakoshi (US 2011/0243302 A1) expressly discloses all claimed limitations.
	As noted in the rejection, Koehler: “the fringe drift is compensated by relating such drift to the fringe drift as obtained with a reference scan. Such reference scan may Koehler, page 9, lines 3-5).
	Further, Examiner notes the similarity between the figures of Koehler and those of Applicant. For example, see the figures reproduced below.


    PNG
    media_image1.png
    697
    401
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    827
    538
    media_image2.png
    Greyscale

Fig. 1 of Koehler, left, and Applicant’s Fig. 1, right

	While Koehler does not expressly disclose the imaging scan returns to the same positions as the reference scan, this would be suggested to one of ordinary skill in the art. That is, one of ordinary skill in the art would expect to the imaging scan to use the 
	Further, Murakoshi expressly discloses returning to the same positions as described in the rejection. Examiner acknowledges that Murakoshi discloses features which differ from Koehler and the claimed invention.
However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, the combined teachings of the references would have suggested the claimed invention to one of ordinary skill in the art. Therefore the rejection of claim 1 is maintained. Similarly, the rejections of claims 13 and 16 are maintained.

Regarding claims 2-12, 14, and 17, Examiner refers to the above response regarding claims 1, 13, and 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim(s) 1-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koehler (WO 2017/001294 A1; a copy is included with the Information Disclosure Statement filed 24 March 2020) in view of Murakoshi (US 2011/0243302 A1).

	Regarding claim 1, Examiner notes the similarity between the figures of Koehler and those of Applicant. For example, see the figures reproduced below.


    PNG
    media_image1.png
    697
    401
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    827
    538
    media_image2.png
    Greyscale

Fig. 1 of Koehler, left, and Applicant’s Fig. 1, right

	Koehler discloses an X-ray imaging device, comprising: an X-ray source XR for emitting a beam of X-ray radiation; an X-ray detector D arranged opposite the X-ray source XR across an examination region ER for accommodating an object OB to be imaged; a grating arrangement (G1, G2) arranged between the X-ray source XR and the X-ray detector D and configured to modulate onto the X-ray radiation a fringe pattern detectable by the X-ray detector D; wherein a footprint of the grating arrangement (G1, G2) on the X-ray detector D is smaller than a radiation-sensitive area of the X-ray detector D, and wherein the X-ray imaging device is configured to acquire reference 
	Koehler does not expressly disclose the reference scan data is acquired by moving the grating arrangement in a scanning motion to a number of different positions, in a motion path direction, relative to the X-ray detector whilst the X-ray detector remains stationary relative to the examination regions such that in the scanning motion a series of fringe patterns is detected by the X-ray detector, and by moving the grating arrangement in the scanning motion to the same positions, in the motion path direction relative to the X-ray detector for a different series of fringe patterns.
	However, this would be suggested to one of ordinary skill in the art by the disclosure in Koehler: “the fringe drift is compensated by relating such drift to the fringe drift as obtained with a reference scan. Such reference scan may be a blank scan performed at the installation of the X-ray imaging apparatus” (Koehler, page 9, lines 3-5). A motion path direction is shown in Figure 1 of Koehler.
	Further, Murakoshi discloses an X-ray imaging device 10 (par. [0047], fig. 1), comprising: an X-ray source 11 for emitting a beam of X-ray radiation; an X-ray detector 20 arranged opposite the X-ray source 11 across an examination region for accommodating an object B to be imaged; a grating arrangement 22 arranged between the X-ray source 11 and the X-ray detector 20 and configured to modulate onto the X-ray radiation a fringe pattern detectable by the X-ray detector 20, wherein the X-ray imaging device 10 is configured to acquire reference scan data during an imaging operation without the object B in the examination region by moving the grating arrangement 22 in a scanning motion to a number of different positions, in a motion 20 whilst the X-ray detector 20 remains stationary relative to the examination regions such that in the scanning motion a series of fringe patterns is detected by the X-ray detector 20, and by moving the grating arrangement 22 in the scanning motion to the same positions, in the motion path direction, relative to the X-ray detector 20 for a different series of fringe patterns (par. [0047]-[0080], fig. 1, 3, 5).
	Therefore it would have been obvious to one of ordinary skill in the art in view of what was suggested by Murakoshi and what was disclosed by Koehler to have modified the invention of Koehler so that the reference scan data is acquired by moving the grating arrangement in a scanning motion to a number of different positions relative to the X-ray detector whilst the X-ray detector remains stationary relative to the examination regions such that in the scanning motion a series of fringe patterns is detected by the X-ray detector, and by moving the grating arrangement in the scanning motion to the same positions relative to the X-ray detector for a different series of fringe patterns.
	One would have been motivated to do so to gain an advantage suggested by Koehler and Murakoshi of accounting for fringe drift (Koehler, page 9, lines 3-5; Murakoshi, par. [0079]).

	Regarding claim 2, Koehler modified teaches the X-ray imaging device according to claim 1, wherein the X-ray imaging device is configured to acquire object scan data during the imaging operation with the object OB in the examination region by moving the grating arrangement (G1, G2) in the scanning motion to the same positions relative Koehler, page 6, line 5 - page 11, line 24, fig. 1; see also Murakoshi, par. [0047]-[0080], fig. 5).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Koehler in view of the further teachings of Murakoshi.
	One would have been motivated to do so to gain an advantage suggested by Koehler and Murakoshi of accounting for fringe drift (Koehler, page 9, lines 3-5; Murakoshi, par. [0079]).	

	Regarding claim 3, Koehler modified teaches the X-ray imaging device according to claim 2, wherein the X-ray imaging device is configured to fit the object scan data based on parameters obtained from the reference scan data in order to obtain an image of the object (Murakoshi, par. [0081]-[0100]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Koehler in view of the further teachings of Murakoshi.
	One would have been motivated to do so to gain an advantage suggested by Koehler and Murakoshi of accounting for fringe drift (Koehler, page 9, lines 3-5; Murakoshi, par. [0079]).	

	Regarding claim 4, Koehler modified teaches the X-ray imaging device according to claim 3, wherein the grating arrangement (G1, G2) is arranged at least partly in the Koehler, page 6, lines 5-13).

	Regarding claim 5, Koehler modified teaches the X-ray imaging device according to claim 4, wherein the grating arrangement (G1, G2) comprises two gratings (G1, G2), and wherein the gratings (G1, G2) remain in a fixed spatial relationship relative to each other during each of the scanning motions (Koehler, page 6, line 5 - page 11, line 24, fig. 1)

	Regarding claim 6, Koehler modified teaches the X-ray imaging device according to claim 5, further comprising a source grating G0 arranged between the X-ray source XR and the examination region ER, such that the source grating G0 generates a plurality of beams of individually coherent X-ray radiation which can be incoherent to each other (Koehler, page 6, line 5 - page 11, line 24, fig. 1).

	Regarding claim 7, Koehler modified teaches the X-ray imaging device according to claim 1, wherein the X-ray imaging device is configured to acquire the reference scan data during the imaging operation without the object in the examination region by moving the grating arrangement in a scanning motion to at least four different positions (shown in Koehler, fig. 5) relative to the X-ray detector whilst the X-ray detector remains stationary relative to the examination regions such that in the scanning motion a series of fringe patterns is detected by the X-ray detector, and by moving the grating arrangement in the scanning motion to the same positions relative to the X-ray detector Koehler, page 6, line 5 - page 11, line 24, fig. 1; see also Murakoshi, par. [0047]-[0080], fig. 5).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Koehler in view of the further teachings of Murakoshi.
	One would have been motivated to do so to gain an advantage suggested by Koehler and Murakoshi of accounting for fringe drift (Koehler, page 9, lines 3-5; Murakoshi, par. [0079]).	

 	Regarding claim 8, Koehler modified teaches the X-ray imaging device according to claim 5, wherein the X-ray imaging device is configured to generate different series of fringe patterns by changing a relative lateral position of the gratings to each other between subsequent scanning motions (detuning; Koehler, page 8, line 1 - page 9, line 5).

	Regarding claim 9, Koehler modified teaches the X-ray imaging device according to claim 8, further comprising a processor (signal processing unit) configured to process the reference scan data and the object scan data by fitting a first function to the reference scan data in order to obtain the parameters and by fitting a second function to the object scan data using the parameters obtained from the reference scan data (reference to Koehler, page 6, line 5 - page 11, line 24, fig. 1; see also Murakoshi, par. [0047]-[0080], fig. 5).
Koehler in view of the further teachings of Murakoshi.
	One would have been motivated to do so to gain an advantage suggested by Koehler and Murakoshi of accounting for fringe drift (Koehler, page 9, lines 3-5; Murakoshi, par. [0079]).	

	Regarding claim 10, Koehler modified teaches the X-ray imaging device according to claim 9, wherein the processor is configured for fitting the first function to the reference scan data based on relative lateral position of the gratings to each other, mean flux, fringe visibility, fringe phase, and/or grating period (Koehler, page 6, line 5 - page 11, line 24, fig. 1; see also Murakoshi, par. [0047]-[0080], fig. 5).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Koehler in view of the further teachings of Murakoshi.
	One would have been motivated to do so to gain an advantage suggested by Koehler and Murakoshi of accounting for fringe drift (Koehler, page 9, lines 3-5; Murakoshi, par. [0079]).	

	Regarding claim 11, Koehler modified teaches the X-ray imaging device according to claim 10, wherein the processor is configured for fitting the second function to the object scan data for relative lateral position of the gratings to each other, image of Koehler, page 6, line 5 - page 11, line 24, fig. 1; see also Murakoshi, par. [0047]-[0080], fig. 5).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Koehler in view of the further teachings of Murakoshi.
	One would have been motivated to do so to gain an advantage suggested by Koehler and Murakoshi of accounting for fringe drift (Koehler, page 9, lines 3-5; Murakoshi, par. [0079]).	

	Regarding claim 12, Koehler modified teaches the X-ray imaging device according to claim 11, wherein the two gratings (G1, G-2) of the grating arrangement are a phase grating and an absorption grating, and wherein a distance between the gratings is tuned to fit the requirements of Talbot distance such that the grating arrangement forms a Talbot-Lau type interferometer (Koehler, page 6, line 5 - page 11, line 24).

	Regarding claims 13-14, Examiner refers to the rejections of claim 1-2 above, respectively.

	Regarding claim 16, Examiner refers to the rejection of claim 13 above. The cited prior art does not expressly disclose a non-transitory computer-readable medium having one or more executable instructions stored thereon which, when executed by at least one processor, cause the at least one processor to perform the method of claim 13.

	Since Applicant does not traverse the examiner’s assertion of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).	
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Koehler to include a non-transitory computer-readable medium having one or more executable instructions stored thereon which, when executed by at least one processor, cause the at least one processor to perform the method of claim 13.
	One would have been motivated to do so to gain an advantage of avoiding the need to manually perform the method each time it is needed.

	Regarding claim 17, Koehler modified teaches the X-ray imaging device of claim 1, wherein the motion path direction is a lateral direction perpendicular to an axis direction in which the X-ray source XR and the X-ray detector D are spaced apart from each other (Koehler, fig. 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884